Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS WITH LED UNIT MOVABLE FROM AN EXPOSURE POSITION TO A CLEANING POSITION.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Terao et al. (US 2009/0087210).

With respect to claim 2, Terao et al. disclose further comprising a first cover (e.g item(s) 34b) configured to move between a first open position (as discussed at least in paragraph 46, when handle 42a is at the right side) at which the first cover (34b) opens the cleaning opening (30,36a) and a first closed position (e.g. figs. 4 and/or 6, handle at left side) at which the first cover (34b) closes the cleaning opening (30,36a), wherein the first cover (34b) is (at least partially) located within the housing (1) in a state where the first cover (34b) is located at the first open position (as discussed at least in paragraph 46, when handle 42a is at the right side). 
With respect to claim 3, Terao et al. disclose further comprising a spring (e.g. item(s) 50) configured to press the first cover (34b) toward the first closed position (as discussed at least in paragraph 44). 

With further respect to claim 8, Terao et al. further disclose wherein the LED unit (20) is configured to rotatably move between the first position (e.g. fig. 1) and the second position (e.g. fig. 2). 
With respect to claim 13, Terao et al. further disclose a development unit including: a development roller (e.g. fig. 2, unmarked roller between items 20K and 12K)  configured to supply toner to the photosensitive drum (11K); and a toner storage portion (e.g. portion of item(s) 10 which store toner on the front side of item(s) 10) configured to store toner, wherein the photosensitive drum (11) is located at an opposite side of the second cover (front wall) with respect to the development roller (e.g. fig. 2, unmarked roller between items 20K and 12K) in the first direction (front<->rear direction). 
With respect to claim 14, Terao et al. further disclose wherein at least part of the toner storage portion (portion of item(s) 10 which store toner on the front side of item(s) . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US 2009/0087210) in view of Yoshimura et al. (US 2007/0160388).
With respect to claim 15, Terao et al. further disclose a development unit that conventionally includes a layer-thickness regulating blade configured to contact a circumferential surface of the development roller (e.g. fig. 2, unmarked roller between items 20K and 12K); and wherein at least part of the toner storage portion (e.g. portion of item(s) 10 which store toner on the front side of item(s) 10) is located at an opposite side of the second cover (front wall) with respect to a conventional contact position between the development roller and the layer-thickness regulating blade in the first direction (front<->rear direction). 
With further respect to claim 15, Terao et al. is largely silent with regards to the specifics of the development unit and does not explicitly disclose a layer-thickness 
With further respect to claim 15, Yoshimura et al. teach a layer-thickness regulating blade (43) configured to contact a circumferential surface of the development roller (42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the development unit of Terao et al. to include the layer-thickness regulating blade of Yoshimura et al. at least since there would have been a reasonable expectation of success in regulating the thickness of toner on the development roller.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US 2009/0087210) in view of Sato et al. (US 2018/0095406).
With respect to claim 16, Terao et al. disclose the image forming apparatus of claim 13 (as discussed above), but is largely silent with regards to the specifics of the development unit and thus does not explicitly disclose wherein the development unit is detachably supported by the drum unit.
With respect to claim 16, Sato et al.  teach wherein the development unit (e.g. 11) is detachably supported by the drum unit (4, as shown at least by fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the development unit of Terao et al. to be detachably supported by the drum unit at least for the purpose of reducing waste by allowing replacement of detachable portions of the drum unit as opposed to the entire drum unit.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. (US 2009/0087210) in view of Sato (US 2015/0277365).
With respect to claim 17, Terao et al. disclose the image forming apparatus according to claim 1 (as discussed above), but does not disclose a scanner, wherein the scanner is configured to move between a scanner first position at which the scanner covers the discharge tray and a scanner second position at which the scanner is spaced farther away from the discharge tray than at the scanner first position. 
With further respect to claim 17, Sato teaches a scanner (7), wherein the scanner (7) is configured to move between a scanner first position (e.g. fig. 1) at which the scanner (7) covers the discharge tray and a scanner second position (e.g. fig. 3) at which the scanner (7) is spaced farther away from the discharge tray (11) than at the scanner first position (e.g. fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the scanner of Sato in the image forming apparatus of Terao et al. at least because there would have been a reasonable expectation of success in adding scanning capability. 

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Narita et al. (US 2017/0371292) disclose cleaning an LED tip between exposure and non-exposure positions; Tanaka (US 2015/0185689) discloses cleaning an exposure device via movement of a process cartridge; Ikeda et al. (US 2013/0259516) disclose an LED head movable in conjunction with insertion/removal of the process cartridge.
Allowable Subject Matter
Claims 5-7, 9-12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
With respect to claims 5-7, the prior art of record does not disclose or suggest the claimed a stopper configured to move between a stopper first position at which the stopper restricts movement of the first cover from the first closed position to the first open position and a stopper second position at which the stopper allows the first cover to move from the first closed position to the first open position, wherein the stopper is configured to: be located at the stopper first position in a state where the second cover is located at the second closed position; and to be located at the stopper second position in a state where the second cover is located at the second open position, in combination with the remaining claim elements as set forth in the claims. 

With respect to claim 18, the prior art of record does not disclose or suggest the claimed housing including a guide (e.g. item(s) 36b) supported by the discharge tray (19) and extending along the discharge tray; wherein, in a state where the first cover is located at the first closed position, the guide is located at an opposite side of the first side wall with respect to the first cover in the first direction; wherein the guide has a cleaning guide surface configured to guide cleaning of the light emitting surface by a cleaning member; wherein, in a state where the first cover is located at the first closed position, the cleaning guide surface faces an end of the first cover; and wherein, in a state where the LED unit is located at the second position, the light emitting surface is aligned with the cleaning guide surface in a vertical direction, in combination with the remaining claim elements as set forth in the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852